Case 2:12-md-02327 Document 9200 Filed 12/17/20 Page 1 of 2 PageID #: 216181




                     IN THE UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

                                  CHARLESTON DIVISION


IN RE: ETHICON, INC.
PELVIC REPAIR SYSTEMS
PRODUCTS LIABILITY LITIGATION                                               MDL 2327


THIS DOCUMENT RELATES TO CASES
IDENTIFIED ON EXHIBIT A

                        MEMORANADUM OPINION AND ORDER

       On November 16, 2020, I entered an order directing plaintiffs on Exhibit A to show cause

on or before December 16, 2020, why their cases should not be dismissed as to Ethicon, Inc.,

Ethicon, LLC and/or Johnson & Johnson (collectively “Ethicon defendants”) or C.R. Bard, Inc.

(as indicated on Exhibit A) for failure to prosecute pursuant to Rule 41(b) of the Federal Rules of

Civil Procedure and Rule 41.1 of the Local Rules of Civil Procedure.

       Plaintiffs have not responded in any of the cases listed on Exhibit A. The court ORDERS,

pursuant to Rule 41(b) of the Federal Rules of Civil Procedure and Rule 41.1 of the Local Rules

of Civil Procedure and after weighing the factors identified in Ballard v. Carlson, 882 F.2d 93, 95

(4th Cir. 1989), that Ethicon, Inc., Ethicon, LLC and/or Johnson & Johnson or C.R. Bard, Inc., as

indicated on Exhibit A, are dismissed without prejudice. No defendants remain, and the court

DIRECTS the Clerk to dismiss the cases on Exhibit A and strike them from the active docket.

        The court DIRECTS the Clerk to send a copy of this Order to counsel of record and any

unrepresented party in the cases on Exhibit A.

                                             ENTER: December 17, 2020
Case 2:12-md-02327 Document 9200 Filed 12/17/20 Page 2 of 2 PageID #: 216182




                                      Exhibit A


Case Number         Case Name                               Remaining Defendant (s)
                                                            Johnson & Johnson, Ethicon,
2:15-cv-11585       Phillips v. Johnson & Johnson, et al.   Inc., Ethicon, LLC
                                                            Johnson & Johnson, Ethicon,
2:15-cv-12541       Cruz v. Ethicon, Inc., et al.           Inc.
2:16-cv-07731       Coffman v. C.R. Bard, Inc.              C.R. Bard, Inc.
2:18-cv-00893       Diaz, et al. v. Ethicon, Inc.           Ethicon, Inc.
                                                            Johnson & Johnson, Ethicon,
2:18-cv-00318       Dunagan v. Ethicon, Inc., et al.        Inc.
                                                            Johnson & Johnson, Ethicon,
2:16-cv-07137       Shreve v. Johnson & Johnson, et al.     Inc.
